IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,222-02


                         EX PARTE JAMES ARTIE SHAW, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 2016-CR-8585-W1 IN THE 399TH DISTRICT COURT
                             FROM BEXAR COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

super aggravated sexual assault and one count of indecency with a child and sentenced to twenty-five

and thirty years’ imprisonment. The Fourth Court of Appeals affirmed his conviction. Shaw v.

State, No. 04-17-00535-CR (Tex. App.—San Antonio May 30, 2018).

        Applicant contends that his trial counsel rendered ineffective assistance by failing to present

witnesses and failing to object. He also alleges that the State presented false evidence and made

improper statements during closing argument.
                                                                                                        2

        On May 15, 2019, an order designating issues was signed by the trial court ordering trial

counsel to file an affidavit in response to Applicant’s allegations of ineffective assistance of counsel.

There is no affidavit, nor any findings of fact in the habeas record forwarded to this Court. It appears

that the trial court has not completed its investigation into Applicant’s claims. We remand this

application to the 399th District Court of Bexar County to allow the trial judge to complete an

evidentiary investigation and enter findings of fact and conclusions of law.

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. The district clerk will also

supplement the record with the indictments and judgments in each count, a clerk’s summary sheet,

and all other documentation required by statute. Any extensions of time must be requested by the

trial court and shall be obtained from this Court.
                         3

Filed: October 2, 2019
Do not publish